Title: William Lambert to Thomas Jefferson, 5 December 1809
From: Lambert, William
To: Jefferson, Thomas


          
            Sir,
            City of Washington, 
                     Decemr 5th 1809.
          
          
		  
		  
		  
		  I acknowledge with sincere gratitude and respect, the receipt of your obliging note, inclosing a vote of thanks from the American Philosophical Society for a table of the Moon’s motion, transmitted to you, some time since, as their President. Truly sensible of the instances of friendship with which you have been pleased to favor me, I
			 shall endeavor to reciprocate, so far as I may have it in my power, those valuable testimonials of Esteem and regard.
          
		  
		  
		  
		  
		  
		   
		  Having completed my calculations relative to the longitude of the Capitol in this city from Greenwich Observatory, in such a manner as to satisfy myself of the accuracy of the result, on the most approved method of computation, I have lately delivered an abstract into the hands of Mr Eppes, to be presented to the House of Representatives of the United States, which will probably be done in the course of this week.
			 
				I had given the preference to Mr 
                  Burwell, the representative in Congress for the district to which I am attached, as the organ of communication; but he has not yet arrived, and I did not think it proper, for several reasons, to wait longer than I have done.
			 Altho’ I am convinced of the utility of the undertaking as a groundwork for settling, with due precision, the geographical position of the Capitol in this city, with respect to it’s relative longitude yet I did not suppose it advisable for me to incur the expense of printing at my own risque: it will be time enough to take that step, when the House refuses it’s Sanction to a publication: in either case, I intend to send you two copies, one for your own use, and the other for the American Philosophical Society.
          It would, unquestionably, be of advantage to me, if I could be admitted a member of that learned Society; but if objections should be made, I do not wish to be proposed, for it would be extremely grating to my feelings to be rejected.
          
            I have the honor to be, with great respect and esteem, Sir, Your most obliged, and obedt servant,
            
                  
               William Lambert.
          
        